Citation Nr: 1816339	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-16 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for macular hole of the right eye.

2.  Entitlement to a disability rating in excess of 10 percent for hypertension.

3.  Entitlement to service connection for a left eye disability, claimed as microaneurysm.

4.  Entitlement to service connection for a right hand disability, claimed as stiffness.

5.  Entitlement to service connection for a left shoulder disability, claimed as impingement.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for diabetes mellitus, type II (diabetes). 

8.  Entitlement to service connection for a left ankle disability.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant (Veteran) represented by:	William Jason Odom, Attorney


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to October 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and September 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In February 2016, the Board remanded this matter for additional development.  The case is again before the Board for appellate review.  There has been substantial compliance with the remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, visual acuity in the Veteran's right eye has not been manifested by corrected visual acuity of 20/50 or worse.    

2.  Throughout the appeal period, hypertension has not been manifested by diastolic pressure predominantly 110 or more or by systolic pressure predominantly 200 or more. 

3.  Left eye disability was not incurred during service, is not attributable to service, and is not related to service-connected right eye disability.    

4.  Right hand disability was not incurred during service and is not attributable to service.

5.  Left shoulder disability was not incurred during service, is not attributable to service, and did not manifest within one year of discharge from service.  

6.  Sleep apnea was not incurred during service and is not attributable to service.

7.  Diabetes was not incurred during service, is not attributable to service, and did not manifest within one year of discharge from service.  

8.  The evidence is in a state of relative equipoise regarding whether left ankle/upper foot disability relates to an injury during service.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent, for service-connected macular hole of the right eye, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.79, Diagnostic Code 6064 (2017).

2.  The criteria for a rating in excess of 10 percent for service-connected hypertension have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.104, Diagnostic Code 7101 (2017).

3.  Left eye disability was not incurred in or aggravated by service, and is not related to service-connected disability.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3,310 (2017).

4.  Right hand disability was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

5.  Left shoulder disability was not incurred in or aggravated by service, and may not be presumed related to service.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

6.  Sleep apnea was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

7.  Diabetes was not incurred in or aggravated by service, and may not be presumed related to service.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

8.  Left ankle disability was incurred in service.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

VA has a duty to notify and to assist the Veteran in the development of his claims.  The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Circuit has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the" claimant.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

With regard to the duty to assist, the Veteran's medical records, to include service treatment records (STRs) and private and VA treatment records and reports, have been obtained.  Moreover, the Veteran underwent VA examination during the appeal period, the reports of which are adequate to address the claims decided below.       

The Board finds that further action is unnecessary under 38 U.S.C. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issues below.

II.  Claims for Increased Ratings

The Veteran claims increased ratings for right eye disability and for hypertension.  The right eye disability has been rated as 30 percent disabling since November 2001 while hypertension has been rated as 10 percent disabling since December 2004.  

On September 18, 2009, the Veteran filed an increased rating claim for right eye disability, which the RO denied in the February 2010 rating decision on appeal.  On June 7, 2010, he filed an increased rating claim for hypertension, which was denied in the September 2011 rating decision on appeal.  In the decision below, the Board will consider whether higher disability ratings have been warranted at any time from one year prior to the claims for increased rating.  See 38 C.F.R. § 3.400(o).       

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  "Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

In rating disabilities, VA is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  In such cases, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disability.  Id.  

      Right Eye 

The right eye disability has been rated as 30 percent disabling since September 18, 2008, one year prior to the Veteran's claim for increased rating.  The disability is rated under Diagnostic Code (DC) 6064 of 38 C.F.R. § 4.79.  

Disability of the eyes is addressed under DC 6000 through DC 6091.  38 C.F.R. §§ 4.75-4.79.  Disability ratings for several eye disorders are based on visual impairment or on incapacitating episodes, whichever results in a higher evaluation.  38 C.F.R. § 4.79, General Rating Formula.  The eye disability addressed here has been rated as 30 percent disabled during the appeal period so the Board will only address the criteria applying to higher ratings.  

With regard to incapacitating episodes, ratings of 10, 20, 40, and 60 percent are authorized.  The 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  The Code defines an incapacitating episode as a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79, General Rating Formula for Diagnostic Codes 6000 through 6009, Note.  

With regard to visual impairment, such impairment is rated based on impaired visual acuity, visual field, or muscle function.  38 C.F.R. § 4.75.  Visual field impairment is rated under DCs 6080-81 of 38 C.F.R. § 4.79.  Impairment of muscle function is rated under DCs 6090 (diplopia) and 6091(symblepharon) for degrees of diplopia, which are to be rated based on equivalent impairment of visual acuity.  Impaired visual acuity is generally based on corrected distance vision with central fixation.  38 C.F.R. § 4.76.  These provisions authorize ratings from 10 to 100 percent for various degrees of disability.  Under the DC at issue here - DC 6064 - a 40 percent rating is warranted when corrected visual acuity in the better eye (the nonservice-connected left eye in this case) is 20/50 or better.   

The evidence of record dated since September 2008 consists of VA treatment records and VA examination reports dated in October 2009, March 2011, and September 2016.  This evidence documents that a macular hole and scarring tissue in the right eye has caused the Veteran to be legally blind in that eye.  He has mere light perception in the right eye.  The evidence also documents other disorders in the right eye such as iritis, maculopathy, optic neuropathy, cataracts, scotoma, and psuedophakia, and notes surgeries in 2010 and 2011 for cataract extraction, intraocular lens implant, vitrectomy, intravitreal injection, and macular hole repair.  In assessing his claim, the Board has considered these other right eye disorders. 
See Mittleider, supra.  However, neither the VA treatment records nor the VA examination reports indicate that right eye disability has caused incapacitating episodes or has involved eye muscle impairment.  Rather the evidence consistently documents that the Veteran's disability is visual acuity or lack thereof, and right eye scotoma (field impairment).  As such, the Veteran's impaired field vision and visual acuity should form the basis of the disability rating here.    

The October 2009 VA report noted in the left eye corrected visual acuity of 20/20.  The March 2011 VA report noted in the left eye corrected distance vision of 20/40 and corrected near vision of 20/30.  The September 2016 VA examiner noted corrected distance and near vision of 20/40 or better.  Lastly, the VA treatment records between 2008 and 2017 contain no visual acuity readings indicating corrected left eye vision of 20/50 or worse.  As such, the preponderance of the evidence indicates that the Veteran has not had during the appeal period visual acuity that would warrant a rating in excess of 30 percent under DC 6064.  
38 U.S.C. § 5107; 38 C.F.R. § 3.102.  Further, a higher rating would not be warranted for visual field impairment under DCs 6080-81.  The evidence consistently shows a scotoma in the right eye.  Under these codes, however, the maximum rating for unilateral field impairment is 30 percent, which has already been assigned throughout the appeal period.  Parenthetically, the VA reports and treatment records consistently indicate no field impairment in the nonservice-connected left eye.  

Based on the foregoing evidence, a rating higher than 30 percent is not warranted for right eye disability.  See 38 C.F.R. § 4.97.   

	Hypertension

Hypertension has been rated as 10 percent disabling since June 7, 2009, one year prior to the Veteran's claim for increased rating.  The disability is rated under DC 7101 of 38 C.F.R. § 4.104.  Under DC 7101, compensable ratings of 10, 20, 40, and 60 percent are authorized.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more, while a 60 percent rating is warranted for diastolic pressure predominantly 130 or more.   

The evidence dated since June 2009 consists of VA treatment records and VA compensation examination reports.  This evidence indicates that the next-highest rating of 20 percent has not been warranted during the appeal period.  In a December 2017 VA report, blood pressure readings dated between 2009 and 2017 are detailed.  Of the 84 readings, not one has a systolic pressure reading of 200 or higher while only five of the 84 readings indicated diastolic pressure of 110 or higher.  Further, these five readings are dated over a four-year period between 2010 and 2014, and are surrounded by dozens of normal readings.  As such, it cannot be found that, during any discrete period of time over the eight-year appeal period between 2009 and 2018, the Veteran's diastolic pressure was predominantly 110 or higher.  In sum, the preponderance of the evidence is against the assignment of a rating in excess of 10 percent at any time during the appeal period.  See 38 C.F.R. 
§ 4.104, DC 7101.  

In reaching this determination, the Board has considered the Veteran's history of medication usage to control hypertension.  See Jones v. Shinseki, 26 Vet. App. 56 (2012).  The issue regarding medication usage for hypertension and its significance when rating under DC 7101 was addressed in McCarroll v. McDonald, 28 Vet. App. 267 (2016).  Therein, the United States Court of Appeals for Veterans Claims (Court) stated: 

The criteria for compensable evaluations under DC 7101 ... contemplate two factual alternatives. First, a veteran whose blood pressure is currently controlled by medication - i.e., whose blood pressure does not otherwise meet the criteria for a compensable evaluation - but who has a history of diastolic pressure predominantly 100 or more is entitled to receive the minimum compensable evaluation of 10%.  Second, a veteran whose blood pressure is currently elevated to varying degrees is entitled to evaluations ranging from 10% to 60%.  Read together, these two scenarios clearly contemplate the effects of medication: either a veteran's blood pressure is controlled by medication, warranting a 10% evaluation if there is a history of elevated systolic pressure, or it is not, in which case the actual blood pressure level determines the disability rating.

Here, the Veteran's claim falls under the first factual scenario outlined in McCarroll.  The Veteran's blood pressure is currently controlled by medication.  In addition, according to VA and private treatment records, the Veteran's diastolic pressure has not been 110 or more and his systolic pressure has not been 200 or more.  Accordingly, a rating higher than 10 percent is not warranted.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101.

III.  Service Connection Claims

The Veteran claims that he incurred, during service, disabilities of the left eye, right hand, left shoulder, and left ankle, and that he developed sleep apnea and diabetes during service.  He also claims he developed left eye disability secondary to service-connected right eye disability.   

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  
38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  

To establish direct service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

For veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities (including arthritis, diabetes, and neurological disability) are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  
38 U.S.C. §§ 1101, 1112, 1113, 38 C.F.R. §§ 3.307(a), 3.309(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. 
§ 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disabilities specified as chronic under 38 C.F.R. § 3.309 (a)).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence showing (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The evidence in this matter consists of STRs, VA and private treatment records, and VA examination reports dated between 2009 and 2016.  

	Left Eye 

The evidence documents that the Veteran has had left eye disorders during the appeal period.  This is demonstrated in VA examination reports dated in October 2009, March 2011, and September 2016.  A service connection finding is unwarranted, however.  The evidence indicates that left eye disability is not related to service or to service-connected right eye disability.      

The STRs do not indicate that the Veteran experienced a chronic left eye disability during service.  The sole medical evidence dated during service addressing left eye complaints is found in January 1995 STRs indicating that the Veteran went to an emergency room for "conjunctivitis" in the left eye.  The records note complaints of a "burning and throbbing" sensation in the left eye for which the Veteran was prescribed ointment.  The medical evidence dated during the remaining six years of active service is negative for left eye problems.  Although the STRs clearly document a chronic disorder in the right eye, these records indicate a normal left eye.  Extensive medical evidence detailing treatment for right macular hole with an onset in August 1999 repeatedly indicates normal left eye functioning.  Indeed, the April 2001 retirement reports of medical examination and history are negative for left eye disability.  Medical evidence dated in the years following service also indicates a normal left eye.  June 2002 and June 2005 VA compensation examination reports addressing the Veteran's right eye disability note the left eye as normal upon examination.  Indeed, the earliest post-service medical evidence indicating a left eye problem is found in a private March 2005 record noting dryness in the eyes, and in a July 2006 VA treatment record which notes bilateral cataracts.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

From service entrance in 1981 until 2005, the Veteran did not have a chronic left eye disability.  The record does not document the existence of a chronic left eye disability during service and for several years following service.  The preponderance of the evidence indicates that, for at least four years following service, the Veteran did not have characteristic manifestations sufficient to identify a chronic disease entity involving the left eye.  See 38 C.F.R. § 3.303. 

Moreover, the only medical nexus opinion of record addressing left eye disability indicates that the Veteran's diagnosed left eye disabilities are not related to service or to service-connected right eye disability.  In the September 2016 VA examination report, the examiner diagnosed left eye mild cataract, history of microaneurysm, and retinoschisis.  The examiner found that right eye macular hole did not cause or aggravate either of these disorders, and that each was unrelated to service.  Rather, the examiner attributed the cataract to the Veteran's aging, his history of microaneurysm to diabetes, and his retinoschisis (described in the report as the separation of layers in the retina) to vitreamacular traction.   This examiner indicated a review of the claims file and an interview and examination of the Veteran.  The examiner noted the Board's February 2016 remand inquiries and responded to each.  And the examiner explained his findings in detail.  As such, the Board finds the September 2016 report to be of probative value on the question before the Board.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion). 

Lastly, the Board notes that the STRs indicate that the Veteran was prescribed with glasses during service for refractive error in each eye that, according to the October 1981 enlistment report of medical examination, existed prior to service.  Refractive error is not evidence of a disability for VA compensation purpose.  VA considers refractive errors of the eyes to be congenital or developmental defects.  Service connection may not be allowed for refractive error of the eyes such as myopia, presbyopia, and astigmatism, even if visual acuity decreased in service.  None of these eye problems is a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303 (c), 4.9 (2017).  

As the preponderance of the evidence is against the claim of service connection for left eye disability, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.   

	Right Hand

February 1983 STRs indicate that the Veteran injured his right hand from "trauma by closing van door on finger."  The records indicate a contusion with negative x-ray results.  A service connection finding is unwarranted here, however, because the preponderance of the evidence indicates that the Veteran has not had a right hand disability during the appeal period, since his service connection claim in June 2010.  In that claim the Veteran indicated that he experienced right hand stiffness.  

Two VA examiners have commented on this claim.  March 2011 and September 2016 examiners found the Veteran with a normal right hand.  Each examiner noted full range of motion and strength in the right hand.  Each found no objective evidence of a right hand disability, with the September 2016 examiner expressly noting negative x-rays of the right hand.  The September 2016 examiner stated that a July 2006 VA treatment record noted a history of right hand arthritis.  But, as the examiner noted, the record is not based on radiological findings of degenerative changes in the hand.  

The Board finds the March 2011 and September 2016 medical findings to be of probative value.  Each examiner indicated a review of the claims file, detailed the Veteran's medical history, and each conducted an interview and examination of the Veteran.  See Bloom, supra.  And each examiner's report clearly documents that the Veteran does not have a current right hand disability.  

In the absence of a disability, compensation may not be awarded.  In the absence of evidence of a current disability, there can be no grant of service connection under the law.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the evidence preponderates against the claim.   As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.   

	Left Shoulder

The evidence demonstrates that the Veteran has had left shoulder disability during the appeal period.  March 2011 and September 2016 VA examination reports and VA treatment records note degenerative joint disease in the left shoulder and capsular tendinitis.  The evidence demonstrates, however, that his disability was not incurred during service.  

The STRs do not note any complaints, treatment, or diagnosis of a left shoulder disorder.  Rather, the April 2001 retirement reports of medical examination and history indicate a normal left shoulder without a history of injury or disability.  The earliest evidence of record of a left shoulder disability is found VA treatment records dated in the late 2000s, several years following discharge from service.  These records, dated in August 2010, note the Veteran's complaints of bilateral shoulder pain ( he is service connected or right shoulder disability).  See Maxson, supra.  

From service entrance in 1981 until 2010, the Veteran did not have left shoulder problems.  The record does not document the existence of a chronic left shoulder disability during service and for several years following service.  The preponderance of the evidence indicates that, for approximately nine years following service, the Veteran did not have characteristic manifestations sufficient to identify a chronic disease entity involving the left shoulder (e.g., arthritis).  
See 38 C.F.R. §§ 3.303, 3.307, 3.309. 

Moreover, the medical evidence addressing the issue of nexus indicates no relationship between service and left shoulder disability.  In the only medical opinion of record addressing this issue, the September 2016 VA examiner indicated that left shoulder arthritis did not relate to service.  Rather, the examiner stated that the current problem likely manifested years after service given that the medical evidence dated during 20 years of service repeatedly indicated a normal left shoulder, and given the onset of disability occurring several years following service.  In the report, the examiner indicated that she had reviewed the claims file, and had examined and interviewed the Veteran.  As her opinion is based on the evidence of record and is explained, it is of probative value.  See Bloom, supra.  Furthermore, the entirety of the evidence tends to support this examiner's opinion - the STRs and post-service evidence indicates onset of disability many years after service.  
See Maxson, supra.  In sum, the medical evidence countering the Veteran's claim preponderates against his claim.  See Gilbert and Alemany, both supra.  

As the preponderance of the evidence is against the claim to service connection for left shoulder disability, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

	Sleep Apnea

The evidence demonstrates that the Veteran has been diagnosed with sleep apnea during the appeal period.  This diagnosis is noted in VA compensation examination reports dated in March 2011 and September 2016.  The diagnosis is also noted in a VA examination report dated in February 2007.  However, the STRs do not note any complaints, treatment, or diagnosis of sleep apnea.  Rather, the April 2001 retirement reports of medical examination and history are negative for any type of sleep problem, or history of such a problem.  The earliest evidence of record of a sleep problems is found in private treatment records dated in February 2005, which note complaints of obstructive sleep apnea symptoms.  Further, the earliest diagnosis of sleep apnea is found in a private July 2006 sleep study report, dated over four years after retirement from service.  See Maxson, supra.  Thus, from service entrance in 1981 until 2006, the Veteran did not have a diagnosed sleep problem.  The record does not document the existence of a chronic sleep disorder during 20 years of active service and for several years following service.  The preponderance of the evidence indicates that, for approximately four years following service, the Veteran did not have characteristic manifestations sufficient to identify such a chronic problem.  See 38 C.F.R. § 3.303.   

Moreover, the medical evidence addressing the issue of nexus indicates no relationship between service and sleep apnea.  In the only medical opinion of record addressing this issue, the September 2016 VA examiner indicated that sleep apnea did not relate to service.  Rather, the examiner stated that the current problem likely manifested years after service given that the medical evidence dated during 20 years of service repeatedly indicated an absence of a sleep disorder, and given the onset of disability occurring several years following service.  In the report, the examiner indicated that she had reviewed the claims file, and had examined and interviewed the Veteran.  As her opinion is based on the evidence of record and is explained, it is of probative value.  See Bloom, supra.  Furthermore, the entirety of the evidence tends to support this examiner's opinion - the STRs and post-service evidence indicate onset of disability many years after service.  See Maxson, supra.  In sum, the medical evidence countering the Veteran's claim preponderates against his claim.  See Gilbert and Alemany, both supra.  

In assessing this issue, the Board has considered the lay assertions of record from the Veteran and his spouse.  In statements dated in October 2009, each attests to sleep apnea symptoms during service.  The Veteran described that his snoring had been "going on for years while I was on active duty."  He also described waking up gasping while in the navy, and indicated that he believed at that time that bad dreams were causing his symptoms.  In her statement, the Veteran's spouse noted her marriage to the Veteran for 21 years during which they "lived together in the same house for 90 percent" of the time.  She further stated:

When at home, [the Veteran] went to sleep day or night very fast and hard but only slept for short periods of time, when he was asleep he snored very loud and deep.  When inhaling during sleep he would stop breathing and I would nudge him, this worked because he would exhale and breathe.  Because I was aware of [his] breathing problem during sleep I developed a sleeping issue of my own meaning not sleeping at night for years.  Due to me telling him that he was not breathing during his sleep, the nudges and just how loud he snored, [he] started having a hard time going to sleep due to the anxiety of not breathing and the fact that all the family members could hear him no matter what room they were in, this has been happening for more than 15 years.  Since [he] started sleeping with the breathing machine he sleep[s] better and does not snore, this has allowed for me to sleep at night.  

These lay statements have evidentiary value inasmuch as the Veteran and his wife are competent to report observable symptomatology such as difficulty sleeping.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board particularly finds the spouse's statement persuasive.  However, on the issue of whether sleep apnea diagnosed in July 2006 had its onset prior to October 2001, or whether the disorder was otherwise incurred in service, these lay statements are not as credible as the medical evidence addressing the issue.  The development of respiratory disability concerns internal pathology beyond a lay witness' capacity to observe, or to determine etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Therefore, the lay assertions here are not medically significant.  The lay evidence indicating onset of sleep apnea during service is not as persuasive as the medical evidence before the Board, which indicates a much later onset of chronic disability.  The medical evidence strongly undermines the lay assertions - it indicates that the Veteran did not have sleep difficulty for years during and following service.  As such, the preponderance of the evidence is against the lay assertions indicating an onset of sleep apnea during service.  See Alemany and Gilbert, both supra.  

As the preponderance of the evidence is against the claim to service connection for sleep apnea, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

	Diabetes 

The March 2011 and September 2016 VA examination reports note a diagnosis of diabetes.  However, the STRs do not note any complaints, treatment, or diagnosis of diabetes.  The records are entirely negative for any diabetic symptoms and the April 2001 retirement reports of medical examination and history are negative for diabetes.  Further, medical evidence dated in the years following service are negative for diabetes.  The record contains private and VA medical evidence dated in the years following service, to include examination reports and laboratory testing results, all of which is negative for diabetes.  Indeed, a May 2005 VA treatment record specifically states that the Veteran did not then have diabetes.  The earliest evidence of record of diabetes is found in May 2008, while the March 2011 VA examiner indicated onset in 2007.  In any event, the record indicates onset of diabetes approximately six years after retirement in service.  See Maxson, supra.  Thus, from service entrance in 1981 until the late 2000s, the Veteran did not have diabetes.  The record does not document the existence of diabetes during service and for several years following service.  The preponderance of the evidence indicates that, for approximately six years following service, the Veteran did not have characteristic manifestations sufficient to identify a chronic disease entity involving diabetes.  See 38 C.F.R. §§ 3.303, 3.307, 3.309. 

Moreover, the medical evidence addressing the issue of medical nexus indicates no relationship between service and diabetes.  In the only report of record addressing this issue, the March 2011 VA examiner indicated that diabetes did not relate to service.  In support, the examiner noted that the disorder had an onset of several years following service, and therefore characterized the diabetes as "non-service-connected."  The examiner reviewed the claims file, detailed the Veteran's medical history, interviewed the Veteran, and examined the Veteran.  As the report is based on the evidence of record and is explained, it is of probative value.  See Bloom, supra.  Furthermore, the entirety of the evidence tends to support this report - the STRs and post-service evidence indicates onset of disability many years after service.  See Maxson, supra.  In sum, the medical evidence countering the Veteran's claim preponderates against his claim.  See Gilbert and Alemany, both supra.  

As the preponderance of the evidence is against the claim to service connection for diabetes, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

	Left Ankle/Foot Disability

Service connection for residuals of an in-service left ankle/foot injury is warranted for the following reasons.  

First, medical evidence dated from June 2002 to September 2016 documents left ankle/foot disability to include degenerative joint disease in the left ankle (noted in December 2005 magnetic resonance imaging).  Second, the evidence demonstrates that the Veteran injured his left ankle and left foot during service.  An October 2000 STR notes a left foot injury.  The record notes the Veteran's complaints of pain related to jogging, indicates possible plantar fasciitis, and indicated a negative x-ray of the left heel.  In assessing whether an injury to the left ankle/foot occurred during service, the Board has favorably considered the Veteran's lay assertions describing such an injury.  See Jandreau, supra.  

Third, the evidence is in a state of relative equipoise regarding whether the in-service injury relates to the current disability.  On the one hand, certain evidence indicates no relationship.  The STRs dated after the October 2000 injury and treatment are negative for a left foot or ankle problem.  The April 2001 retirement reports of medical examination and history are negative for left ankle or foot disability.  And the September 2016 VA examiner found the current disability unrelated to service, stating that the Veteran did not injure his left ankle in service, but rather injured his left foot.  The examiner correctly stated that, although the October 2000 STR indicated plantar fasciitis, the STRs do not indicate a left ankle injury during service.  See Bloom, supra.  The examiner did not offer an opinion regarding whether left foot disability related to service, however.  

Certain other evidence indicates a relationship between current disability and service.  The Veteran's lay assertions that his left foot/ankle injury in October 2000 left to chronic left ankle disability are of probative value.  As indicated earlier, he is competent to report observable symptoms such as pain and limitation of motion in the ankle and foot.  See Jandreau, supra.  And, in the view of the consistency of his statements, the Board finds the Veteran a credible witness on this issue.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995) (in assessing credibility of evidence, the Board may consider internal inconsistency, facial plausibility, consistency with other evidence submitted, bad character, bias, self-interest, malingering, and desire for monetary gain).  Furthermore, the Veteran's lay assertions regarding chronic disability since service are corroborated by private and VA treatment records.  VA treatment records consistently note since the early 2000s the Veteran's regular complaints of left ankle and foot pain.  Private medical evidence dated from October 2002, approximately one year following discharge from service, indicate significant left foot and ankle disability.  These records, from a treating podiatrist, indicate posterior tibial tendinitis, an enlarged navicular tuberosity, edema, ankle joint effusion, sprain, strain, neuropraxia, and synovitis.  A November 2005 private medical record indicates that, after years of complaints of ankle and foot pain, the Veteran underwent "left ankle arthroscopy with synovectomy excision tibial exostosis left ankle excision sinus tarsi left ankle."  

Moreover, the record contains two medical nexus opinions favoring the claim - in a June 2002 VA compensation examination report and in a September 2004 letter from the Veteran's private treating podiatrist.  The June 2002 VA examiner noted the Veteran's report that he "twisted his left foot back in 2000 and had a bad sprain more to the ankle than to the foot[.]"  The examiner stated that x-rays showed a "small spur present over the anterior joint line area of the ankle."  The examiner stated: 

My impression is that the patient's residual problems with his left ankle represents a sprain and possibly some injury to the articular cartilage where he has small spur present now.  He may have a mild degenerative arthritic problem of the left ankle at the present time.

Further, the June 2002 VA examiner stated that the problem is "service related and giving him some residual functional problem at the present time."  Meanwhile, in the September 2004 letter, the private podiatrist reviewed the Veteran's history of injury during service, noted his complaints of disability since service, noted his treatment of the Veteran since October 2002, and stated that the "chronic ankle/foot pain is a direct result of this injury."  See 38 C.F.R. § 3.303. 

Lastly, a March 2011 VA report tends to support the claim.  The examiner noted the June 2002 x-ray results, and found that they revealed mild degenerative changes in the left medial malleolus, which he found consistent with an old grade 4 strain involving the bone for which he diagnosed a remote grade 4 left ankle sprain.  While this report, and the June 2002 x-ray findings it discusses, is not a sufficient basis on which to grant presumptive service connection for arthritis manifesting within one year of discharge from service, it is nevertheless evidence that corroborates the Veteran's assertion that his in-service injury led to chronic disability.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  

Based on the foregoing, the Board cannot find that the preponderance of the evidence is against the claim for service connection.  As such, this is an appropriate case in which to invoke VA's doctrine of reasonable doubt and grant the claim.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an increased rating for macular hole of the right eye is denied.

Entitlement to an increased rating for hypertension is denied.  

Service connection for a left eye disability is denied.  

Service connection for a right hand disability is denied.  

Service connection for a left shoulder disability is denied.  

Service connection for sleep apnea is denied.

Service connection for diabetes mellitus, type II is denied.  

Service connection for residuals of injury to the left ankle and foot is granted.







REMAND

In light of this decision, a remand is warranted for the claim to a TDIU.  The claim should be readjudicated once a rating and effective date have been assigned for residuals of an in-service injury to the left ankle/foot.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any outstanding VA treatment records, the most recent of which are dated in February 2018.  All records/responses received must be associated with the claims file. 

2.  Following the assignment of a disability rating and effective date for residuals of the in-service injury to the left ankle and foot, readjudicate the TDIU claim.  All evidence received since the December 2017 Supplemental Statement of the Case (SSOC) should be considered.  If any benefit sought remains denied, the Veteran should be provided another SSOC.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).   



______________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


